per curiam:
El Ledo. Carmelo Rodríguez Feliciano fue admitido al ejercicio de la abogacía el 25 de enero de 1985 y al ejercicio del notariado el 18 de marzo de ese mismo *567año. Fue presentada contra el referido abogado el 14 de mayo de 1994 una queja por la señora Myrna Y. López Peña, abogada de profesión.
La Sra. Myrna Y. López Peña contrajo nupcias con el Sr. Elias Argüello García en dos ocasiones. La primera vez el 25 de diciembre de 1975, y la segunda el 11 de septiembre de 1979. Concibieron una hija durante su primer matrimo-nio, quien nació el 28 de junio de 1976, fecha en que fue dictada la sentencia de divorcio por el Tribunal de Primera Instancia, que disolvió el primer vínculo matrimonial. El 27 de junio de 1980 fue dictada una sentencia por el mismo tribunal, disolviendo el segundo vínculo matrimonial.
El 18 de agosto de 1992 las partes estipularon la suma de cuatrocientos cincuenta dólares en concepto de pensión alimenticia provisional para su única hija menor de edad, de nombre Ana Haydeé Argüello López. Se estipuló, ade-más, que para el mes de mayo de cada año el señor Argüe-llo García proveería espejuelos o lentes de contacto a su hija, según fuese necesario. El señor Argüello se compro-metió a hacer gestiones, a partir de junio de 1993, para proporcionarle a su hija un plan médico y a depositar la suma de cincuenta dólares adicionales a la pensión para aportar al plan médico que pagaba la señora López, retro-activo al 1 de julio de 1992.
El 21 de abril de 1992, ante el Tribunal de Primera Ins-tancia, la licenciada López Peña reclamó al señor Argüello García la pensión vencida de la hija menor de edad de am-bos y no pagada durante el periodo comprendido entre el 15 de noviembre de 1976 y el 11 de septiembre de 1979, tiempo entre el primer y segundo matrimonio, y en el que ambos mantuvieron el status de solteros por divorcio. El Tribunal de Primera Instancia dictaminó el 22 de junio de 1993 que existía una deuda por concepto de pensiones ali-menticias no satisfechas por el señor Argüello García as-cendente a diez mil diez dólares, más intereses legales so-bre esa suma. Le concedió un término al señor Argüello García para someter un plan de pago que le permitiera poner al día lo adeudado.
*568El Tribunal de Primera Instancia señaló una vista para el 1 de febrero de 1993 para dilucidar una petición de la licenciada López Peña a los efectos de que la deuda del señor Argüello García, por concepto de pensión alimenticia no pagada, fuese satisfecha por la sociedad legal de ganan-ciales compuesta por el señor Argüello García y su nueva esposa, la Sra. Isaura Santiago Colón, quienes habían con-traído matrimonio el 23 de diciembre de 1981. A esa vista compareció el Ledo. Carmelo Rodríguez Feliciano e informó al tribunal que representaba a la Sra. Isaura Santiago Colón. Planteó que su cliente y el señor Argüello García se habían divorciado por mutuo consentimiento el 15 de enero de 1993. Surge de la petición de divorcio de los esposos Argüello-Santiago, presentada el 12 de enero de 1993 —en la que la señora Santiago Colón compareció por derecho propio y el señor Argüello García estuvo representado por el licenciado Rodríguez Feliciano— que todos los bienes muebles e inmuebles adquiridos durante el referido matri-monio fueron traspasados por el señor Argüello García a la señora Santiago Colón. En consideración a que el señor Argüello García se encontraba desempleado, la señora Santiago Colón le permitió continuar residiendo en la planta baja de la residencia en la que habían habitado jun-tos, por un período de tres meses, a partir de la fecha del divorcio. El señor Argüello García se comprometió a pagar una pensión alimenticia de seiscientos dólares mensuales para beneficio de los tres hijos menores de edad concebidos durante ese matrimonio.
En el desglose de deudas gananciales expuesto en la referida petición de divorcio no se hizo mención de la deuda del señor Argüello García por la suma de diez mil diez dó-lares por concepto de pensión alimenticia de su hija Ana Haydeé Argüello López, previamente determinada su exis-tencia por el Tribunal de Primera Instancia.
La licenciada López Peña, por sí y en representación de su hija menor de edad, solicitó intervenir en el procedi-miento de divorcio entre el señor Argüello García y la se-ñora Santiago Colón. El licenciado Rodríguez Feliciano, en *569representación de la señora Santiago Colón, se opuso por escrito a tal solicitud. En ese escrito, el licenciado Rodrí-guez Feliciano le imputó a la licenciada López Peña el tra-tar de involucrar a su cliente, señora Santiago Colón, en pleitos frívolos e insustanciales con el propósito de cau-sarle malestar. Argüyó la falta de legitimación activa de la licenciada López Peña y su hija para intervenir en el refe-rido proceso de divorcio. La solicitud de intervención fue declarada “no ha lugar” por el Tribunal de Primera Instancia. Alegó que al momento de la presentación de la referida petición de divorcio por mutuo consentimiento, la pensión de la hija de la licenciada López Peña y del señor Argüello García estaba al día. Desde ese momento se inició un patrón de conducta por parte del licenciado Rodríguez Feliciano que fomentó la animosidad entre las partes en lugar de propiciar la paz entre ellas, la solución del pro-blema y la controversia entre las partes.
El 10 de agosto de 1993, el Tribunal de Primera Instan-cia aceptó la renuncia del Ledo. Andrés Montañez Coss como abogado del señor Argüello García, quien lo había estado representando en las controversias ante ese tribunal con la licenciada López Peña y la hija de ambos, y el 17 de septiembre de 1993 el licenciado Rodríguez Feliciano asumió su representación legal en esos procedimientos. Posteriormente, el licenciado Rodríguez Feliciano expuso la precaria situación económica en la que su cliente, el se-ñor Argüello García se encontraba y solicitó que se le per-mitiera pagar la deuda de diez mil diez dólares, más los intereses devengados, mediante un plan de pago. En esta ocasión aceptó la existencia de tal deuda.
Se incoaron varios pleitos por la licenciada López Peña y su hija Ana M. Argüello López contra el señor Argüello García y la señora Santiago Colón. Estos últimos incoaron una acción de daños y peijuicios mediante reconvención contra la licenciada López Peña y su hija por haber presen-tado una acción frívola en su contra y sin causa como parte de un patrón de conducta de hostigamiento, para molestar y hacerle la vida imposible a los demandados. Durante el *570curso de esos procedimientos, el querellado hizo referencia a una conducta hostil y a un patrón de hostigamiento de la querellante, quien es abogada, contra sus clientes. Realizó, por escrito, varias expresiones contra la querellante y su hija, que ésta entendió como lesivas a su persona y viola-torias a los cánones del Código de Etica Profesional.
El Procurador General, después de investigar la queja y rendir un informe a este Tribunal sobre sus hallazgos, pre-sentó una querella en nuestra Secretaría el 14 de julio de 1997 contra el Ledo. Carmelo Rodríguez Feliciano. Le for-muló los cargos siguientes:

PRIMER CARGO

El Ledo. Carmelo Rodríguez Feliciano violó el Canon 8 de [ÉJtica Profesional el cual dispone que el abogado no debe per-mitir que sus clientes, en el trámite de los asuntos que crean la relación de abogado-cliente, incurran en conducta que sería impropia del abogado si él la llevase a cabo personalmente, y conforme fuera interpretado dicho Can[o]n por este Ilustre Foro en el caso de Quiñones v. Jiménez Conde, 117 D.P.R. [1] (1986).

SEGUNDO CARGO

El Ledo. Carmelo Rodríguez Feliciano violentó las disposicio-nes del criterio general de los deberes del abogado para con los tribunales a los efectos de que la buena marcha del proceso judicial del país es responsabilidad ineludible de todo miem-bro de la profesión legal y que le corresponde a todo abogado procurar que prevalezca siempre en los tribunales un am-biente de decoro y solemnidad laborando por mejorar la cali-dad de la justicia que en éstos se imparte.

TERCER CARGO

El Ledo. Carmelo Rodríguez Feliciano incurrió en conducta violatoria al Canon 9 de [É]tica Profesional el cual obliga a todo abogado a observar para con los tribunales una conducta que se caracteriza por el mayor respeto, desalentando y evi-tando ataques injustificados contra los jueces contra el buen orden en la administración de la justicia, y conforme fuera interpretado dicho Canon 9 en los casos de Berríos v. U.P.R., 116 D.P.R. 88 (1985)[,] y Quiñones v. Jiménez Conde, 117 D.P.R. 1 (1986).

CUARTO CARGO

El Ledo. Carmelo Rodríguez Feliciano violó el Canon 15 de [É]tica Profesional^] el cual establece que un abogado no debe actuar inspirado por la animosidad ni por los prejuicios de su *571cliente[,] ni debe permitir que [é]ste dirija el caso ni que se convierta en el dueño de la conciencia del abogado, conforme fuera interpretado dicho Canon en el caso de Quiñones v. Jiménez Conde, 117 D.P.R. 1 (1986).

QUINTO CARGO

El Ledo. Carmelo Rodríguez Feliciano violó el Canon 29 de [E]tica Profesional, el cual señala que cualquier rencor que exista entre los clientes no debe afectar la conducta de los abogados entre sí, ni las relaciones hacia el litigante contrario.

SEXTO CARGO

El Ledo. Carmelo Rodríguez Feliciano violó las disposiciones de la Regla 9 de Procedimiento Civil de 1979, así como las disposiciones del Canon 17 de [É]tica Profesional, respecto a que la firma de un abogado en una alegación en un caso equi-vale a certificar que ha leído la alegación y que de acuerdo con su mejor conocimiento, información y creencia esta bien fundada.

SÉPTIMO CARGO

El Ledo. Carmelo Rodríguez Feliciano, violó el Canon 17 de [E]tica Profesional, en cuanto requiere de todo abogad [o q]ue se niegue a representar a un cliente en un caso civil cuando estuviere convencido de que se pretende por medio del mismo molestar o perjudicar a la parte contraria, haciéndole víctima de opresión o daño.

OCTAVO CARGO

El Ledo. Carmelo Rodríguez Feliciano violó las disposiciones del Canon 18 de [É]tica Profesional[,] el cual dispone que el principio de diligencia establecido en dicho cano[n n]o significa que el abogado pueda realizar cualquier acto que sea conve-niente con el propósito de salir triunfante en las causas del cliente, ni violar las leyes del país o cometer engaños.

NOVENO CARGO

El Ledo. Carmelo Rodríguez Felician[o v]ioló el Canon 26 de [E]tica Profesional, el cual prohíbe a un abogado aconsejar transacciones o actos en contra de la ley, entablar pleitos vi-ciosos e instigar falsas defensas, y que el abogado no puede justificar dichos actos con el pretexto de que al actuar así, lo hizo siguiendo las instrucciones de su cliente, ya que el abo-gado debe obedecer siempre su propia conciencia y no la de su cliente.

D[É]CIMO CARGO

El Ledo. Carmelo^ Rodríguez Felicianfo fincurrió en violación al Canon 35 de [Ejtica Profesional, el que dispone que no es sincero ni honrado el utilizar medios que sean inconsistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o el derecho.

*572
UND[ÉJCIMO CARGO

El Ledo. Carmelo Rodríguez Felician[o v]ioló las disposiciones del Canon 38 de [É]tica Profesional que requiere de todo abo-gado que se esfuerce al máximo de su capacidad en la exalta-ción del honor y dignidad de su profesión, aunque el as[í] ha-cerlo conlleve sacrificios personales, evitando hasta la apariencia de conducta profesional impropia. Querella, págs. 2-4.
El 18 de septiembre de 1997, el querellado presentó un escrito titulado Contestación a Querella y Solicitud de Desestimación. Argüyó que los once cargos formulados en la querella por el Procurador General no estaban sosteni-dos por un señalamiento de hechos constitutivos de las vio-laciones éticas alegadas. Sostiene que los cargos así formu-lados no imputan falta ética alguna del querellado. Alegó que la formulación de los cargos por el Procurador General son inconstitucionales porque el proceso utilizado de pre-sentación y notificación de la querella viola su derecho constitucional a un debido proceso de ley. Afirmó que la querella no imputa hechos constitutivos de violaciones a los cánones del Código de Ética Profesional que justifiquen la imposición de alguna sanción disciplinaria.
El 9 de octubre de 1997 declaramos “no ha lugar” la solicitud de desestimación de la querella presentada por el querellado. Expresamos que aunque la querella no con-tiene el formato clásico, incluye una relación de los hechos. Admitimos la contestación a la querella presentada. Nom-bramos al licenciado Pierre Vivoni como Comisionado Especial para recibir y escuchar la prueba que ofrecerían las partes. El Comisionado Especial señaló una conferencia con antelación al juicio para el 10 de diciembre de 1997. No pudo celebrarse en esa fecha la conferencia con antelación al juicio porque los abogados no habían podido reunirse previamente, debido a que la abogada asignada al caso en la Oficina del Procurador General había estado enferma. Las partes acordaron que el Procurador General enmenda-ría la querella y luego procederían a reunirse.
El 19 de febrero de 1998 el querellado solicitó nueva-mente la desestimación de la querella por no aducir hechos *573que justifiquen la imposición de alguna medida disciplina-ria en su contra. Argüyó que la querella presentada por el Procurador General es inmeritoria e injustificada. Sostuvo su pedimento, además, en la continua y reiterada conducta de la Oficina del Procurador General en atrasar e impedir los trámites de los procedimientos, y por el alegado incum-plimiento de esa oficina con las órdenes del tribunal.
El 28 de abril de 1998 el Procurador General presentó una querella enmendada, alegadamente a los únicos efec-tos de relacionar las actuaciones del querellado con los car-gos previamente formulados en la querella original. El Pro-curador General sostiene que las violaciones éticas alegadas originalmente no se refieren a un sólo acto que pueda ser fácilmente señalado, sino más bien a un patrón de conducta profesional que, en lugar de propiciar la solu-ción de las controversias judiciales entre las partes, fo-mentó e incrementó la animosidad y hostilidad entre ellas y promovió la dilación de los procedimientos en detrimento de la buena marcha del proceso judicial y del derecho de una menor de edad a recibir pensión alimenticia de su padre. Argüyó que tal conducta está reñida con los cánones del Código de Etica Profesional a tenor con lo resuelto por este Tribunal en Quiñones v. Jiménez Conde, 117 D.P.R. 1 (1986).
Después de estar paralizado el procedimiento discipli-nario hasta que concluyeron varios procedimientos judicia-les pendientes ante el Tribunal de Primera Instancia y el Tribunal Apelativo, el querellado presentó el 27 de noviem-bre de 2000 una moción de desestimación de la querella. Fundamenta su petitorio en el reiterado incumplimiento del Procurador General con las órdenes de este Tribunal y a que no había mediado una adecuada notificación de los cargos formulados contra el querellado. Informó que había renunciado a la representación del señor Arguello García en los casos pendientes ante el Tribunal de Primera Instancia. No obstante, ordenamos la continuación del pro-cedimiento disciplinario.
*574El 8 de mayo de 2001 emitimos una resolución mediante la cual sustituimos al licenciado Pierre Vivoni por el Ledo. Ramón Negrón Soto como Comisionado Especial.
Celebrada la vista evidenciaría, el Comisionado Especial rindió su informe. Concluyó que le mereció credibilidad el testimonio vertido por el licenciado Rodríguez Feliciano, a los efectos que la,s cláusulas y condiciones estipuladas en la petición de divorcio por consentimiento mutuo fueron redactadas por el matrimonio Arguello-Santiago sin su in-tervención, independientemente que se redactó en su oficina. El testigo declaró que ambos firmaron la petición de divorcio en momentos distintos. Añadió que consideró el hecho que el señor Argüello García se quedara residiendo en los bajos de la estructura de vivienda en donde habían habitado juntos hasta ese momento, como un arreglo amistoso. Posteriormente se enteró que la pareja se había reconciliado y que el señor Argüello García nunca se mudó de la propiedad.
Sobre la aparente posición contradictoria del quere-llado, en cuanto a la deuda por concepto de pensión ali-menticia del señor Argüello García por la suma diez mil diez dólares, el Comisionado Especial concluyó que la ase-veración original del querellado a los efectos que había sido satisfecha, no puede tomarse como una alegación contraria a su conocimiento porque él no había participado en los casos donde el asunto de la pensión y la deuda contraída se había ventilado. Le impartió gran peso al hecho que tan pronto el querellado intervino en calidad de abogado en esos casos como representante legal del señor Argüello García, reconoció la deuda y presentó un plan de pago para satisfacerla. Solicitó, además, la rebaja de la pensión y se opuso a las distintas mociones de desacato presentadas por la señora López Peña.
El Comisionado Especial expresa no tener duda de que ambas partes exhibieron en sus escritos, presentados como *575parte de los procedimientos ante el Tribunal de Primera Instancia, estilos de redacción que reflejan su animosidad. Concluyó, a base de los escritos presentados por el quere-llado ante el Tribunal de Primera Instancia, que éste tenía una opinión formada sobre la licenciada López Peña, a los efectos que mantenía un patrón de hostigamiento y perse-cución contra sus clientes. Tal animosidad se agravó du-rante el mes de febrero de 1994, principalmente de parte del señor Argüello García hacia ella, por algunas pregun-tas del Interrogatorio y Requerimiento de Admisiones que éste le cursó, a través del querellado, a la licenciada López Peña, y de algunas contestaciones del señor Argüello Gar-cía al interrogatorio que le había cursado la licenciada Ló-pez Peña a través de su abogado.
El querellado notificó a la licenciada López Peña un In-terrogatorio y Requerimiento de Admisiones de 15 de agosto de 1994, en el cual le formuló una serie de pregun-tas y requerimientos de admisión que contenían una serie de aseveraciones que ésta consideró impertinentes al asunto en controversia y altamente indecorosas, impropias y ofensivas. Las preguntas y los requerimientos de admi-siones aludidos contienen hechos relacionados con el ale-gado hostigamiento de la licenciada López Peña al señor Argüello García. Tales preguntas y requerimientos parten de unas premisas. Primero, que la licenciada López Peña estuvo en alguna ocasión en las oficinas donde trabajaba el señor Argüello García. Allí ocurrieron unos incidentes que produjeron una resolución del Tribunal de Primera Instan-cia en uno de los casos, donde se le ordenó a la licenciada López Peña que se abstuviera de intervenir en forma directa o indirecta con el señor Argüello García en su vida personal o profesional y con sus patronos presentes o pasados. Segundo, una carta que la licenciada López Peña le escribió a la Sra. María José Zamora, madre de otros tres hijos menores de edad del señor Argüello García que residían en Nicaragua. Las referidas preguntas y requeri-mientos partían de la premisa que en esa carta ella le ex-presó a la señora Zamora de la vida feliz que disfrutó con el *576señor Argüello García cuando estaban casados y de sus preferencias sexuales durante la existencia de esa relación. La licenciada López Peña aceptó la existencia de esa carta. No obstante, se molestó porque entendió que su contenido no tenía pertinencia alguna con la controversia sobre la pensión alimenticia, sino que pretendía cuestionar sus pre-ferencias sexuales.
Concluyó el Comisionado Especial, al evaluar el testi-monio de las partes, que el querellado hizo referencia a la carta con el propósito de establecer la alegada conducta obsesiva y persecutoria de la licenciada López Peña contra su cliente. El querellado cursó, además, un requerimiento de admisiones a la licenciada López Peña en el que hizo referencia a aspectos relacionados con su vida y conducta cuando era estudiante. El Comisionado Especial entendió que este requerimiento no era pertinente a la controversia y sí producto de un relato del señor Argüello García a su abogado, el querellado, y que éste entendió, incorrecta-mente, que podía utilizar con el propósito de establecer la alegada conducta obsesiva y persecutoria de la licenciada López Peña contra su cliente. Concluyó que, ante esa con-ducta del querellado, era natural que la licenciada López Peña se molestara.
El Comisionado Especial determinó que, como parte de la contestación bajo juramento del señor Argüello García de 22 de febrero de 1994 a un Interrogatorio y Requeri-miento de Admisiones que le cursara la señora López Peña en el caso KDI 84-389 ante el Tribunal de Primera Instan-cia, se hicieron aseveraciones ofensivas y lesivas a la dig-nidad de la señora López Peña, abogada de profesión, del Tribunal de Primera Instancia y de los jueces que intervi-nieron en los casos entre ellos, al afirmar que su encarce-lamiento fue motivado por la influencia que ella tenía con altos funcionarios del Gobierno. Las aludidas imputaciones surgeñ de las contestaciones 39 y 42 del referido escrito, que disponen de la forma siguiente:
39. No tuve ninguna participación ni defensa en el caso RF-76-*5771441. Myrna Y. López usando su influencia en el gobierno y sabiendo que yo no residía en Puerto Rico, consiguió del tribunal la Sentencia a su favor. Para 17 años más tarde y después de 17 años de continuos pleitos hacer su reclamación con el único propósito de aprovecharse de la situación con el uso de su influencia en el gobierno.
42. Se niega. Una vez el tribunal decidió que esa deuda a pesar de las circunstancias envueltas existía, determinó que propu-siera un plan de pago que me permitiera ponerme al día. En ese proceso Myrna López consiguió con su influencia con altos funcionarios de gobierno que otro Juez interviniera y ordenara fuera puesto en prisión; envileciendo a su propia hija y nietos. (Enfasis en el original.) Informe del Comisionado Especial, pág. 10.
Fue en ese momento cuando la licenciada López Peña decidió presentar una queja contra el licenciado Rodríguez Feliciano ante este Tribunal.
El querellado justificó las aseveraciones anteriores, ale-gando que el señor Argüello García las subscribió e insistió en contestar de esa forma y manera, por lo que su conte-nido era de su única y entera responsabilidad. No obstante, el querellado discutió su contenido con su cliente. Declaró ante el Comisionado Especial que él no creyó lo que afir-maba su cliente sobre las influencias de la licenciada López Peña ni estaba de acuerdo sobre sus expresiones lesivas dirigidas a los jueces, ya que tenía una buena opinión de la conducta personal y oficial de esos funcionarios. Testificó que en consideración a la libertad de expresión del señor Argüello García, de que esas aseveraciones eran de su en-tera responsabilidad y debido a que éste insistió en contes-tar en esa forma, se transcribieron y él las envió al abogado de la otra parte. No obstante, puntualizó que si en el futuro se encontrara con una situación como esa, de tanta animo-sidad entre las partes, renunciaría a la representación de su cliente.
El querellado presentó el 28 de diciembre de 1993 ante el entonces Tribunal Superior, en el caso KDI 76-1441(702), un escrito titulado Moción Proponiendo Plan de Pagos para Saldar Deuda de 1976 a 1979 Reclamada el 21 de abril de 1992, en la cual expresó lo siguiente:
*578Le adelantamos al Honorable Tribunal que en el caso K DI84-3898 estamos solicitando una rebaja en el pago de pensión debido a que el compareciente no tiene recursos para pagar dicha pensión ya que como consecuencia del hostigamiento de la peticionaria el señor Arg[ü]ello se divorció conforme al caso K DI93-0021 del 2 de marzo de 1993, Tribunal Superior, Sala de San Juan, donde el compareciente se obligó a pagar una . pensión alimenticia para sus tres hijos menores de edad en la cantidad de $600.00 mensuales. (Enfasis suplido.)
En su memorando de derecho de 28 de febrero de 1995, en el caso KAC 2004-68 —sobre fraude de acreedores— el querellado, como abogado del señor Argüello García y la señora Santiago Colón, expresó lo siguiente.
Es triste ver c[ó]mo una ciudadana ha estado por los últimos diecisiete años (aproximadamente) hostigando, persiguiendo, amenazando, al demandado y utilizando al Honorable Tribunal para lograr esos objetivos. Ya es hora que este Honorable Tribunal le haga justicia al demandado. Hasta cu[á]ndo la de-mandante va a continuar haciendo los mismos planteamientos en diferentes salas. Le recordamos al Honorable Tribunal que la demandante es abogada, aunque no ejerce la profesión por ser Directora de Personal del Departamento del Trabajo y Re-cursos Humanos. Informe del Comisionado Especial, pág. 14.
Aun cuando en el pleito incoado por la licenciada López Peña y su hija se alegó que la presentación de una petición de divorcio por mutuo consentimiento por el señor Argüello García y la señora Santiago Colón constituía y pretendía un fraude de acreedores, en el que el querellado represen-taba una parte, éste asumió la representación legal de la señora Santiago Colón cuando el referido pleito había sido calificado como colusorio por un funcionario del Tribunal de Primera Instancia al evaluar la prueba. El querellado, sobre este asunto, expresó que no consideró que existiera conflicto de interés de su parte en tales asuntos. Así lo entendió también el Procurador General.
Cuando el querellado solicitó del Tribunal de Primera Instancia el 4 de diciembre de 1998 que lo relevara como abogado del señor Argüello García en los casos KDI 76-1441 y KDI 84-3898, expuso como razón para ello que él se había “afectado por la manera injusta en que se le ha fijado *579una pensión de $500.00 para (sic) pariente adulta cuando el ingreso no controvertido del Sr. Elias Arg[ü]ello García (sic) de $700.00”.
El Comisionado Especial consideró que el querellado pudo incurrir en prácticas que están en conflicto con varios de los cánones del Código de Ética Profesional a que hace alusión el Procurador General. Puntualizó los Cánones 8, 9, 15 y 29, porque el querellado actuó inspirado por la ani-mosidad y prejuicio de su cliente, y por permitir que hasta cierto punto dirigiera su posición en el trámite de los procedimientos.
Varios de los escritos presentados por el querellado ante el Tribunal de Primera Instancia fomentaron e incremen-taron la animosidad entre las partes, que llegó al extremo de que Ana Haydeé Argüello López no tenía ninguna comu-nicación con su padre.
I — I 1-H
Corresponde al Comisionado Especial, designado por este Tribunal, atender una querella presentada contra un abogado, recibir la prueba, así como evaluar y dirimir la evidencia conflictiva. Tal funcionario ocupa el papel del juzgador de primera instancia y, por lo tanto, está en mejor posición para aquilatar la prueba testifical.(1) Sus determinaciones de hecho, basadas en la prueba testifical, merecen nuestra mayor deferencia(2) Cuando esas determinaciones están sostenidas por la prueba que obra en nuestro expediente, no intervendremos con ellas, ausente de una demostración de pasión, prejuicio, parcialidad o error manifiesto en su apreciación. (3)
No hemos encontrado nada en el expediente que nos *580anime a intervenir con las determinaciones de hecho for-muladas por el Comisionado Especial. Están apoyadas en la evidencia presentada y admitida. La presunción sobre su corrección no ha sido rebatida.
( — H hH t — I
Constituye una conducta antiética de un abogado permitir que su cliente, en el trámite de los asuntos que se realicen dentro de la relación de abogado y cliente, incurra en una conducta que se calificaría como impropia si el abogado la lleva a cabo personalmente. De persistir un cliente en incurrir en tal conducta impropia, al abogado tiene que terminar sus relaciones profesionales con él. Tal normativa tiene particular aplicación a las relaciones con los tribunales, funcionarios judiciales, los jurados, los testigos y las otras partes litigantes. (4) El abogado debe tratar a las partes adversas con respeto y consideración. No debe actuar inspirado por la animosidad ni por los prejuicios de su cliente, ni debe permitir que éste dirija el caso o se convierta en el dueño de su conciencia. Es impropio utilizar los procedimientos legales en forma irrazonable o con el fin de hostigar una parte contraria(5) Son los clientes de los abogados los litigantes ante los tribunales, no ellos. Cualquier rencor que exista entre sus clientes no debe afectar la conducta de los abogados entre sí ni las relaciones hacia la parte adversa.(6)
Concluimos que el querellado desarrolló un estado de animosidad contra la parte contraria, licenciada López Peña, por entender que ésta mantenía un patrón de hosti-gamiento y persecución contra sus clientes, el señor Argüe-lio García y la señora Santiago Colón. Permitió que su cliente, señor Argüello García, incurriera en una conducta —durante el trámite judicial— que no era propia realizarla *581personalmente. No le dispensó respeto y consideración a la parte contraria. Su conducta fomentó e incrementó la ani-mosidad entre las partes, en vez de ir dirigida a propiciar la solución del problema y la controversia entre ellos. El querellado actuó inspirado por la animosidad de su cliente, señor Argüello García, y permitió que éste dirigiera el caso y se convirtiera en el dueño de su conciencia.
Es intolerable y está reñida con la conducta ética mínima que tienen que observar los abogados en el trámite de una reclamación y un cobro de pensiones alimenticias de menores de edad, fomentar la animosidad de las partes en lugar de propiciar la solución del problema entre ellos. El abogado puede ser fogoso y vehemente en la defensa de los intereses de su cliente, pero no puede, por imperativo ético, promover o fomentar la hostilidad y la animosidad de sus clientes contra la parte contraria. Los cánones del Código de Etica Profesional establecen y delimitan una frontera entre la diligencia y responsabilidad que le debe todo abogado a los clientes y los casos que le han sido encomendados, frente a las pasiones, rencillas y rencores que puedan motivar a su cliente. Los abogados no pueden convertirse e instrumentos de las pasiones, rencillas y rencores de sus clientes. Los jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones deben velar por que los abogados observen los cánones del Código de Ética Profesional, e informar al Tribunal Supremo cualquier violación.(7)
Concluimos que el querellado violó los Cánones 8, 15 y 29 del Código de Ética Profesional, supra. A base de la evidencia presentada, admitida y dirimida por el Comisio-nado Especial, no encontramos que el querellado haya in-currido en las demás faltas éticas imputadas.
*582IV
Para determinar la sanción disciplinaria que aplica a un abogado querellado, podemos tomar en cuenta factores como la reputación del abogado en su comunidad, su historial previo, si es su primera falta, la aceptación de ésta y su sincero arrepentimiento, si se trata de una conducta aislada, y cualesquiera otras consideraciones —ya bien atenuantes o agravantes— que medien, a tenor con los hechos.(8)
El abogado querellado no tiene otra queja en su expediente. Esta es su primera falta ética. Su historial no presenta otra conducta similar a la del presente caso.
V
Por los fundamentos antes expuestos, apercibimos al querellado de su deber y obligación de cumplir cabalmente en el futuro con los cánones del Código de Etica Profesional.
El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) In re González Ortiz, 162 D.P.R. 80 (2004); In re Morales Soto, 134 D.P.R. 1012 (1994).


(2) In re González Ortiz, supra; In re Soto López, 135 D.P.R. 642 (1994).


(3) In re González Ortiz, supra; In re Soto Colón, 155 D.P.R. 623 (2001); In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993); In re Colton Fontán, 128 D.P.R. 1 (1991).


(4) Canon 8 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(5) Canon 15 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(6) Canon 29 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(7) In re Montañez Miranda, 157 D.P.R. 275 (2002); In re Matos González, 149 D.P.R. 817 (1999); In re Veléz Cardona, 148 D.P.R. 505 (1999); Quiñones v. Jiménez Conde, 117 D.P.R. 1 (1986).


(8) In re Montalvo Guzmán, 164 D.P.R. 806 (2005); In re Quiñones Ayala, 165 D.P.R. 138 (2005); In re Avilés, Tosado, 157 D.P.R. 867 (2002); In re Sepúlveda Girón, 155 D.P.R. 345 (2001); In re Tejada Rivera I, 155 D.P.R. 175 (2001); In re Guadalupe, Colón, 155 D.P.R. 135 (2001); In re Vélez Barlucea, 152 D.P.R. 298 (2000).